Supplemental Decree
For the purpose of giving effect to the conclusions of this Court as stated in its opinion, announced May 31, 1960, 363 U. S. 1, and other opinions or decrees entered by this Court on December 12, 1960, 364 U. S. 502; on December 13, 1965, 382 U. S. 288; on March 3, 1969, 394 U. S. 11; and on December 20, 1971, No. 9, Original, 404 U. S. 388.
It Is Ordered, Adjudged and Decreed:
1. With the exceptions provided by § 5 of the Submerged Lands Act, 67 Stat. 32, 43 U. S. C. § 1313 (1964 ed.), the State of Louisiana is entitled, as against the United States, to all the lands, minerals and other natural *18resources lying more than one foot landward of the lines described in paragraph 2 hereof and seaward of the ordinary low-water mark on the Louisiana shore, provided that the United States is not hereby required to relinquish any monies presently held by it for offset purposes solely in connection with accounting problems which have heretofore been deferred by the parties pending resolution of the larger disputes between them, without prejudice to the right of the State of Louisiana to contest éither the substance of the United States's offset claims or its right to withhold monies in connection with them.
2. The lines referred to in paragraph 1 hereof are described by coordinates in the Louisiana Plane Coordinate System, South Zone, in two segments, as follows:
Segment I
South and west of the Mississippi-Louisiana border to grid line Y = 158695, north of West Bay,
X Y
BEGINNING AT . 2769367 675650
BY STRAIGHT LINE TO . 2790268 526390
BY ARC CENTERED AT . 2779032 512013
TO . 2791386 525434
BY STRAIGHT LINE TO . 2793119 523838
BY ARC CENTERED AT . 2780766 510417
TO . 2794694 522313
BY STRAIGHT LINE TO . 2795887 520810
BY ARC CENTERED AT . 2782059 508914
TO . 2796579 519954
BY STRAIGHT LINE TO . 2799209 516495
BY ARC CENTERED AT . 2784689 505455
TO . 2800441 614653
BY STRAIGHT LINE TO . 2804270 608096
BY ARC CENTERED AT . 2788518 498898
TO . 2804495 607699
BY STRAIGHT LINE TO . 2806028 604916
BY ARC CENTERED AT . 2790051 496115
TO . 2807014 502822
BY STRAIGHT LINE TO . 2808653 498677
BY ARC CENTERED AT . 2791690 491970
TO . 2809151 497245
*19X Y
BY STRAIGHT LINE TO . 2812250 486987
BY ARC CENTERED AT . 2794789 481712
TO . 2812519 485996
BY STRAIGHT LINE TO . 2813932 480148
BY ARC CENTERED AT . 2796202 475864
TO . 2814262 478425
BY STRAIGHT LINE TO . 2815269 471324
BY ARC CENTERED AT . 2797209 468763
TO . 2815426 469688
BY STRAIGHT LINE TO . 2815673 464823
BY ARC CENTERED AT . 2797456 463898
TO . 2815697 463895
BY STRAIGHT LINE TO . 2815696 458116
BY ARC CENTERED AT . 2797455 458119
TO . 2815657 456928
BY STRAIGHT LINE TO . 2815269 450999
BY ARC CENTERED AT . 2797067 452190
TO . 2815171 449960
BY STRAIGHT LINE TO . 2813957 440103
BY ARC CENTERED AT . 2795853 442333
TO . 2813809 439123
BY STRAIGHT LINE TO . 2812678 432796
BY ARC CENTERED AT . 2794722 436006
TO . 2812419 431584
BY STRAIGHT LINE TO . 2810957 425733
BY ÁRC CENTERED AT . 2793260 430155
TO . 2810699 424807
BY STRAIGHT LINE TO . 2807854 415530
BY ARC CENTERED AT . 2790415 420878
TO . 2807572 414684
BY STRAIGHT LINE TO . 2805322 408462
BY ARC CENTERED AT . 2788165 414646
TO . 2805227 408196
BY STRAIGHT LINE TO . 2803786 404384
BY ARC CENTERED AT . 2786724 410834
TO . 2803319 403263
BY STRAIGHT LINE TO . 2799845 395648
BY ARC CENTERED AT . 2783250 403219
TO . 2798971 393968
BY STRAIGHT LINE TO . 2795394 387889
BY ARC CENTERED AT . 2779673 397140
TO . 2795311 387750
BY STRAIGHT LINE TO . 2793560 384834
BY ARC CENTERED AT . 2777922 394224
TO . 2792249 382934
BY STRAIGHT LINE TO . 2790814 381113
BY ARC CENTERED AT . 2776487 392403
TO . 2789360 379480
*20BY ARC CENTERED AT 2774670 . 390293
TO . 2788262 . 378129
BY STRAIGHT LINE TO 2786653 . 376045
BY ARC CENTERED AT 2770599 . 383887
TO . 2785045 . 372750
BY STRAIGHT LINE TO 2783942 . 371319
BY STRAIGHT LINE TO 2783792 . 371062
BY ARC CENTERED AT 2768031 . 380244
TO . 2780548 . 366976
BY STRAIGHT LINE TO 2775735 . 360553
BY ARC CENTERED AT 2761138 . 371491
TO . 2775111 . 359766
BY STRAIGHT LINE TO 2773031 . 357287
BY ARC CENTERED AT 2757465 . 366796
TO . 2771721 . 355417
BY ^STRAIGHT LINE TO 27706."$ . 354054
BY STRAIGHT LINE TO 2770505 . 353847
BY ARC CENTERED AT 2755015 . 363480
TO . 2767788 . 350458
BY STRAIGHT LINE TO 2761994 . 344775
BY ARC CENTERED AT 2749221 . 357797
TO . 2760703 . 343624
BY STRAIGHT LINE TO 2757791 . 341265
BY ARC CENTERED AT 2746309 . 355438
TO . 2756022 . 339999
BY STRAIGHT LINE TO 2754136 . 338812
BY STRAIGHT LINE TO 2742173 . 323079
BY ARC CENTERED AT 2727653 . 334120
TO . 2741983 . 322834
BY STRAIGHT LINE TO 2741182 . 321817
BY ARC CENTERED AT 2726852 . 333103
TO . 2738042 . 318698
BY STRAIGHT LINE TO 2736381 . 317408
BY STRAIGHT LINE TO 2736060 . 316935
BY STRAIGHT LINE TO 2732627 . 311249
BY ARC CENTERED AT 2717012 . 320677
TO . 2731416 . 309486
BY STRAIGHT LINE TO 2729640 . 307200
BY ARC CENTERED AT 2715236 . 318391
TO . 2728702 . 306088
BY STRAIGHT LINE TO 2728099 . 305428
BY ARC CENTERED AT 2714633 . 317731
TO . 2725197 . 302861
BY STRAIGHT LINE TO 2723888 . 301931
BY ARC CENTERED AT 2713324 . 316801
TO . 2720770 . 300149
BY STRAIGHT LINE TO 2719218 . 299455
BY ARC CENTERED AT 2711772 . 316107
*21TO . 2714238 298034
BY STRAIGHT LINE TO . 2704480 294684
BY STRAIGHT LINE TO . 2704099 293666
BY ARC CENTERED AT . 2687014 300054
TO . 2701338 288761
BY STRAIGHT LINE TO . 2699382 286280
BY ARC CENTERED AT . 2685058 297573
TO . 2697436 284175
BY STRAIGHT LINE TO . 2699302 266715
BY ARC CENTERED AT . 2688235 252215
TO . 2704468 260534
BY ARC CENTERED AT . 2689305 250395
TO . 2707507 251577
BY ARC CENTERED AT . 2700735 234640
TO .'. 2717908 . 240788
BY ARC CENTERED AT . 2701500 232820
TO . 2719022 237890
BY ARC CENTERED AT . 2707635 223640
TO . 2721632 235337
BY STRAIGHT LINE TO . 2736873 228413 .
BY ARC CENTERED AT . 2738320 210230
TO . 2745585 226961
BY ARC CENTERED AT . 2738938 209975
TO . 2749646 224742
BY ARC CENTERED AT . 2750755 206535
TO . 2759837 222354
BY ARC CENTERED AT . 2755325 204680
TO . 2773229 201192
BY ARC CENTERED AT . 2755178 203815
TO . 2770763 194337
BY ARC CENTERED AT . 2754100 186915
TO . 2771780 191404
BY ARC CENTERED AT . 2754263 186316
TO . 2772100 182502
BY ARC CENTERED AT . 2753885 183460
TO . 2766449 169354
BY ARC CENTERED AT .1.. 2752470 . 182170
TO . 2761213 166161
BY ARC CENTERED AT . 2751045 181305
TO . 2752202 163101
BY ARC CENTERED AT . 275b586 181270
TO . 2749611 163055
BY ARC CENTERED AT . 2736662 175902
TO . 2748316 161869
BY ARC CENTERED AT . 2734720 174030
TO . 2747824 161341
BY STRAIGHT LINE TO . 2746249 159715
BY ARC CENTERED AT . 2728153 162005
*22TO . 2746094 . 158715
BY STRAIGHT LINE TO 2745156 . 153600
BY ARC CENTERED AT 2727215 . 156890
TO . 2745054 . 153083
BY ARC CENTERED AT 2726951 . 150846
TO .>... 2743622 . 143444
BY ARC CENTERED AT 2726105 . 148530
TO . 2731258 . 131033
BY STRAIGHT LINE TO 2716731 . 112786
BY ARC CENTERED AT 2702461 . 124148
TO . 2716719 . 112772
BY ARC CENTERED AT 2699435 . 118600
TO . 2710698 . 104252
BY ARC CENTERED AT 2697850 . 117200
TO . 2683320 . 106173
BY STRAIGHT LINE TO 2682980 . 106621
BY ARC CENTERED AT 2697510 . 117648
TO . 2679799 . 113283
BY STRAIGHT LINE TO 2679589 . 114135
BY ARC CENTERED AT 2697300 . 118500
TO . 2679155 . 116635
BY ARC CENTERED AT 2685325 . 133800
TO . 2670977 . 122536
BY STRAIGHT LINE .TO 2670552 . 122781
BY STRAIGHT LINE TO 2666743 . 124295
BY ARC CENTERED AT 2673482 . 141245
TO . 2665719 . 124739
BY ARC CENTERED AT 2672315 . 141745
TO . 2661428 . 127109
BY ARC CENTERED AT 2644940 . 134910
TO . 2660589 . 125539
BY STRAIGHT LINE TO 2657484 . 120354
BY ARC CENTERED AT 2641835 . 129725
TO . 2656150 . 118421
BY STRAIGHT LINE TO 2653860 . 115521
BY ARC CENTERED AT 2639545 . 126825
TO . 2648682 . 111038
BY STRAIGHT LINE TO 2648610 . 110974
BY STRAIGHT LINE TO 2648531 . 110887
BY STRAIGHT LINE TO 2646419 . 107265
BY ARC CENTERED AT 2630660 . 116450
TO . 2646250 . 106981
BY STRAIGHT LINE TO 2644270 . 103721
BY ARC CENTERED AT 2628680 . 113190
TO . 2642494 . 101278
BY STRAIGHT LINE TO 2640182 . 98597
BY ARC CENTERED AT 2624995 . 108700
TO . 2638408 . 96339
*23BY STRAIGHT LINE TO 2638210 . 96123
BY STRAIGHT LINE TO 2637630 . 95377
BY ARC CENTERED AT 2624045 . 107660
TO 2637471 . 95312
BY STRAIGHT LINE TO 2635351 . 93007
BY ARC CENTERED AT 2621925 . 105355
TO 2634923 . 92558
BY STRAIGHT LINE TO 2633653 . 91268
BY ARC CENTERED AT 2620655 . 104065
TO 2631973 . 89760
BY STRAIGHT LINE TO 2631344 . 89262
BY STRAIGHT LINE TO 2630156 . 87770
BY ARC CENTERED AT 2615885 . 99131
TO 2630068 . 87661
BY STRAIGHT LINE TO 2629389 . 86821
BY STRAIGHT LINE TO 2626027 . 82661
BY STRAIGHT LINE TO 2624340 . 80576
BY ARC CENTERED AT 2610160 . 92050
TO 2621555 . 77806
BY STRAIGHT LINE TO 2621180 . 77506
BY ARC CENTERED AT 2609785 . 91750
TO 2617996 . 75462
BY STRAIGHT LINE TO 2617391 . 75157
BY ARC CENTERED AT 2609180 . 91445
TO 2597416 . 77505
BY STRAIGHT LINE TO 2595526 . 79100
BY ARC CENTERED AT 2607290 . 93040
TO 2589664 . 97736
BY ARC CENTERED AT 2607455 . 93710
TO 2591641 . 102625
BY STRAIGHT LINE TO 2592751 . 104785
BY ARC CENTERED AT 2608665 . 96870
TO 2593838 . 106495
BY STRAIGHT LINE TO 2595167 . 108350
BY STRAIGHT LINE TO 2596041 . 109955
BY ARC CENTERED AT 2614270 . 110615
TO 2597233 . 117130
BY STRAIGHT LINE TO 2597210 . 155899
BY ARC CENTERED AT 2614790 . 160765
TO 2596949 . 156969
BY STRAIGHT LINE TO . 2596342 . 158695
BY STRAIGHT LINE TO SHORE AT 2615450 . 157770
SEGMENT II
From the vicinity of Bayou Goreau to the vicinity *24of Sabine Pass, west of grid line X = 2082361 and east of the Texas-Louisiana border,
X Y
BEGINNING AT . 2082361 169358 .
BY STRAIGHT LINE TO . 2081470 169553 .
BY ARC CENTERED AT . 2085370 187372 .
TO . 2076984 171174 .
BY ARC CENTERED AT . 2077417 189409 .
TO . 2071846 172040 __
BY STRAIGHT LINE TO . 2070630 172430 .
BY ARC CENTERED AT . 2076201 189799 .
TO . 2064747 175603 .
BY STRAIGHT LINE TO . 2063841 176334 .
BY ARC CENTERED AT . 2075295 190530 .
TO . 2059951 180668 .
BY ARC CENTERED AT . 2071131 195080 .
TO . 2058843 181599 .
BY ARC CENTERED AT . 2062055 199555 .
TO . 2057134 181991 .
BY STRAIGHT LINE TO . 2053779 182931 .
BY ARC CENTERED AT . 2058700 200495 .
TO . 2053474 183019 .
BY STRAIGHT LINE TO . 2052967 183053 .
BY STRAIGHT LINE TO . 2051871 183006 .
BY ARC CENTERED AT . 2051090 201230 .
TO . 2050845 182991 .
BY STRAIGHT LINE TO . 2048985 183016 .
BY ARC CENTERED AT . 2049230 201255 .
TO . 2048033 183054 .
BY STRAIGHT LINE TO . 2044865 183262 .
BY STRAIGHT LINE TO . 2041482 183446 .
BY ARC CENTERED AT . 2042475 201660 .
TO . 2037472 184119 .
BY STRAIGHT LINE TO . 2033139 185355 .
BY STRAIGHT LINE TO . 2032934 185387 .
BY ARC CENTERED AT . 2035775 203405 .
TO . 2029791 186174 .
BY STRAIGHT LINE TO . 2027401 187004 .
BY ARC CENTERED AT . 2033385 204235 .
TO . 2026834 187211 .
BY STRAIGHT LINE TO . 2023510 188491 .
BY STRAIGHT LINE TO . 2020959 189327 .
BY ARC CENTERED AT . 2026640 206660 .
TO . 2019190 190010 .
BY STRAIGHT LINE TO . 2016613 191163 .
BY STRAIGHT LINE TO . 2015796 191414 .
BY ARC CENTERED AT . 2021155 208850 .
*25TO . 2013823 192148
BY STRAIGHT LINE TO . 2010121 193773
BY ARC CENTERED AT . 2017453 210475
TO . 2007660 ...... 195086
BY STRAIGHT LINE TO . 2006450 195856
BY ARC CENTERED AT . 2016243 211245
TO . 2002812 198903
BY STRAIGHT LINE TO . 2001329 200516
BY STRAIGHT LINE TO . 1998627 203119
BY STRAIGHT LINE TO . 1996877 204647
BY ARC CENTERED AT . 2008873 218388
TO . . 1994484 207177
BY STRAIGHT LINE TO . 1993669 208223
BY ARC CENTERED AT . 2Ó08058 219434
TO . 1992024 210737
BY STRAIGHT LINE TO . 1991723 211291
BY STRAIGHT LINE TO . 1991392 211653
BY STRAIGHT LINE TO . 1987627 216292
BY ARC CENTERED AT . 2000030 228573
TO . 1985881 217061
BY STRAIGHT LINE TO . 1984419 218858
BY ARC CENTERED AT . 1998568 230370
TO . 1982726 221329
BY STRAIGHT LINE TO . 1981279 223864
BY ARC CENTERED AT . 1987818 240892
TO . 1975782 227186
BY ARC CENTERED AT . 1987371 241272
TO . 1972054 231367
BY STRAIGHT LINE TO . 1937446 246505
BY ARC CENTERED AT . 1933172 264238
TO . 1920501 251117
BY ARC CENTERED AT . 1924399 268936
TO . 1916888 252314
BY ARC CENTERED AT . 1914373 270380
TO . 1900989 257987
BY ARC CENTERED AT . 1896827 275747
TO . 1895100 257588
BY ARC CENTERED AT . 1882306 270590
TO . 1867537 259884
BY ARC CENTERED AT . 1872418 277460
TO . 1858534 265630
BY ARC CENTERED AT . 1843467 276912
. 1848729 258447 TO .
BY ARC CENTERED AT . 1835344 270839
TO . 1841538 253682
BY ARC CENTERED AT . 1834019 270301
TO . 1817077 263541
BY ARC CENTERED AT . 1833527 271423
*26TO . 1815531 274401 .
BY ARC CENTERED AT .. 1820994 291804 .
TO . 1808997 278064 .
BY ARC CENTERED AT . 1809845 296285 .
TO . 1792971 289357 .
BY ARC CENTERED AT . 1791584 307545 .
TO . 1773422 305849 .
BY ARC CENTERED AT . 1783067 321331 .
TO . 1771284 307407 .
BY ARC CENTERED AT . 1782391 321876 .
TO . 1769317 309156 .
BY ARC CENTERED AT . 1778769 324757 .
TO . 1763172 315299 .
BY ARC CENTERED AT . 1763190 333540 .
TO . 1762008 315338 .
BY STRAIGHT LINE TO . 1761238 315388 .
BY ARC CENTERED AT . 1762420 333590 .
TO . 1761004 315404 .
BY ARC CENTERED AT . 1758630 333490 -
TO . 1751585 316665 .
BY STRAIGHT LINE TO . 1749527 316597 .
BY STRAIGHT LINE TO . 1745678 316238 .
BY STRAIGHT LINE TO . 1741757 315745 .
BY STRAIGHT LINE TO . 1738098 314155 .
BY ARC CENTERED AT . 1730831 330886 .
TO . 1737269 313819 .
BY STRAIGHT LINE TO . 1733962 312572 .
BY STRAIGHT LINE TO . 1733065 312110 .
BY ARC CENTERED AT . 1724713 328326 .
TO . 1729983 310863 .
BY STRAIGHT LINE TO . 1729557 310735 .
BY STRAIGHT LINE TO . 1727510 309315 .
BY ARC CENTERED AT . 1717114 324303 .
TO . 1726647 308752 .
BY STRAIGHT LINE TO . 1721463 305574 .
BY STRAIGHT LINE TO . 1721351 305467 .
.BY ARC CENTERED AT . 1708756 318661 .
TO . 1715565 301739 .
BY STRAIGHT LINE TO . 1713599 300948 .
BY ARC CENTERED AT . 1706790 317870 .
TO . 1711471 300240 .
BY STRAIGHT LINE TO . 1707761 299255 .
BY ARC CENTERED AT . 1703080 316885 .
TO . 1706765 299020 .
BY STRAIGHT LINE TO . 1704365 298525 .
BY ARC CENTERED AT . 1700680 316390 .
TO . 1702466 298237 .
BY STRAIGHT LINE TO . 1698144 297812 .
*27BY ARC CENTERED AT . 1696359 315965
TO . 1696239 297725
BY STRAIGHT LINE TO . 1692448 297750
BY ARC CENTERED AT . 1692568 315990
TO . 1691302 297793
BY STRAIGHT LINE TO . 1688714 297973
BY ARC CENTERED AT . 1689980 316170
TO . 1687709 298071
BY STRAIGHT LINE TO . 1684999 298411
BY ARC CENTERED AT . 1687270 316510
TO . 1683393 298686
BY STRAIGHT LINE TO . 1674668 300584
BY ARC CENTERED AT . 1678545 318408
TO . 1674182 300697
BY STRAIGHT LINE TO . 1670983 301485
BY ARC CENTERED AT . 1675346 319196
TO . 1670472 301619
BY STRAIGHT LINE TO . 1666144 302819
BY ARC CENTERED AT . 1671018 320396
TO . 1665216 303103
BY STRAIGHT LINE TO . 1663698 303612
BY STRAIGHT LINE TO . 1662427 303960
BY STRAIGHT LINE TO . 1661678 304151
BY STRAIGHT LINE TO . 1659494 304616
BY ARC CENTERED AT . 1663290 322457
TO . 1659476 304620
BY STRAIGHT LINE TO . 1658120 304910
BY ARC CENTERED AT . 1658887 323134
TO . 1656354 305070
BY ARC CENTERED AT . 1655896 323305
TO . 1652650 305356
BY STRAIGHT LINE TO . 1650184 305802
BY ARC CENTERED AT . 1653430 323751
TO . 1648635 306152
BY STRAIGHT LINE TO . 1647051 306584
BY ARC CENTERED AT . 1649308 324684
TO . 1643681 307333
BY STRAIGHT LINE TO . 1636292 308607
BY STRAIGHT LINE TO . 1627130 309807
BY STRAIGHT LINE TO . 1620757 310390
BY ARC CENTERED AT . 1622420 328555
TO . 1619895 310490
BY STRAIGHT LINE TO . 1614565 311235
BY ARC CENTERED AT . 1617090 329300
TO . 1613148 311491
BY STRAIGHT LINE TO . 1611814 311591
BY ARC CENTERED AT .1613190 329780
TO . 1609960 311828
*28BY STRAIGHT LINE TO . 1606070 . 312528
BY ARC CENTERED AT . 1609300 330480
TO . 1604702 312829
BY STRAIGHT LINE TO . 1604290 312866
BY ARC CENTERED AT . 1605965 331030
TO . 1601325 313389
BY STRAIGHT LINE TO . 1601195 313403
BY ARC CENTERED AT . 1603140 331540
TO . 1598672 313855
BY STRAIGHT LINE TO . 1596370 314437
BY STRAIGHT LINE TO . 1596179 314483
BY STRAIGHT LINE TO . 1592424 315063
BY ARC CENTERED AT . 1595210 333090
TO . 1591479 315235
BY ARC CENTERED AT . 1594075 333290
TO . 1589694 315583
BY ARC CENTERED AT . 1593010 333520
TO . 1589433 315634
BY STRAIGHT LINE TO . 1588108 315899
BY ARC CENTERED AT . 1591685 333785
TO . 1585928 316477
BY STRAIGHT LINE TO . 1584286 317023
BY STRAIGHT LINE TO . 1582201 317563
BY ARC CENTERED AT . 1586780 335220
TO . 1581596 317732
BY STRAIGHT LINE TO . 1576266 319312
BY ARC CENTERED AT . 1581450 336800
TO . 1575360 319606
BY STRAIGHT LINE TO . 1570080 321476
BY ARC CENTERED AT . 1576170 338670
TO . 1569889 321545
BY STRAIGHT LINE TO . 1565349 323210
BY ARC CENTERED AT . 1571630 340335 ,
TO . 1663529 323992 .
BY STRAIGHT LINE TO . 1563104 324202
BY STRAIGHT LINE TO . 1561073 324994 ,
BY ARC CENTERED AT . 1567695 341990
TO . 1558882 326020 .
BY STRAIGHT LINE TO . 1558879 326021
BY ARC CENTERED AT . 1564160 343480 ,
TO . 1556225 327056 ,
BY STRAIGHT LINE TO . 1556066 327133 ,
BY STRAIGHT LINE TO . 1553511 327894 ,
BY ARC CENTERED AT . 1558720 345375 ,
TO . 1551769 328511 ,
BY STRAIGHT LINE TO . 1549575 329415 ,
BY ARC CENTERED AT . 1553840 347150 ,
TO . 1546081 330642 ,
*29BY STRAIGHT LINE TO . 1543911 331662
BY ARC CENTERED AT . 1551670 348170
TO . 1541402 333094
BY STRAIGHT LINE TO . 1640011 333646
BY ARC CENTERED AT . 1546740 350600
TO . 1537927 334630
BY STRAIGHT LINE TO . 1531757 337418
BY ARC CENTERED AT . 1639270 354040
TO . 1530263 338178
BY STRAIGHT LINE TO . 1527498 339748
BY ARC CENTERED AT . 1536506 355610
TO . 1526511 340351
BY STRAIGHT LINE TO . 1526495 340356
BY ARC CENTERED AT . 1532515 357575
TO .. 1623959 341466
BY ARC CENTERED AT . 1531240 358190
TO . 1522813 342013
BY STRAIGHT LINE TO . 1516478 345313
BY STRAIGHT LINE TO . 1505572 350398
BY ARC CENTERED AT . 1513280 366930
TO . 1504778 350792
BY STRAIGHT LINE TO . 1493968 356487
BY ARC CENTERED AT . 1502470 372625
TO . 1493740 366609
BY STRAIGHT LINE TO . 1488240 359607
BY STRAIGHT LINE TO . 1483855 361809
BY ARC CENTERED AT . 1492040 378110
TO . 1483320 362089
BY STRAIGHT LINE TO . 1481464 363099
BY STRAIGHT LINE TO . 1472522 367321
BY STRAIGHT LINE TO . 1464632 370389
BY ARC CENTERED AT . 1471240 387390
TO . 1464433 370467
BY STRAIGHT LINE TO . 1461367 371700
BY STRAIGHT LINE TO . 1455041 373829
BY STRAIGHT LINE TO . 1449142 375498
BY ARC CENTERED AT . 1454105 393050
TO . 1447394 376089
BY STRAIGHT LINE TO . 1443224 377739
BY ARC CENTERED AT . 1449935 394700
TO . 1442769 377926
BY STRAIGHT LINE TO . 1437906 380003
BY STRAIGHT LINE TO . 1435142 381048
BY STRAIGHT LINE TO . 1431147 382502
BY ARC CENTERED AT . 1431465 400740
TO . 1426148 383291
BY STRAIGHT LINE TO . 1423703 384036
BY ARC CENTERED AT . 1429020 401485
*30TO . 1421665 . 384793
BY STRAIGHT LINE TO 1421218 . 384903
BY ARC CENTERED AT 1425600 . 492610
TO . 1417428 . 386302
BY STRAIGHT LINE TO 1411695 . 388054
BY STRAIGHT LINE TO 1406675 . 389181
BY STRAIGHT LINE TO 1400158 . 390267
BY STRAIGHT LINE TO 1395815 . 390681
BY STRAIGHT LINE TO 1390919 . 390971
BY ARC CENTERED AT 1392000 . 409180
TO . 1390575 . 390995
BY STRAIGHT LINE TO 1386958 . 390977
BY STRAIGHT LINE TO 1385797 . 390942
BY STRAIGHT LINE TO 1383281 . 390516
BY ARC CENTERED AT 1380235 . 408500
TO . 1382827 . 390444
BY STRAIGHT LINE TO 1380530 . 390115
BY STRAIGHT LINE TO 1379793 . 389887
BY ARC CENTERED AT 1363392 . 397870
TO . 1364288 . 379651
BY STRAIGHT LINE TO 1363312 . 379603
BY ARC CENTERED AT 1362416 . 397822
TO . 1348021 . 386619
BY STRAIGHT LINE TO 1347740 . 386685
BY STRAIGHT LINE TO 1339580 . 387874
BY STRAIGHT LINE TO 1332311 . 388694
BY STRAIGHT LINE TO 1328041 . 388886
BY STRAIGHT LINE TO 1323345 . 388897
BY STRAIGHT LINE TO 1318624 . 388814
BY STRAIGHT LINE TO 1313961 . 388548
BY STRAIGHT LINE TO 1309176 . 388114
BY STRAIGHT LINE TO 1299212 . 386972
BY STRAIGHT LINE TO 1294264 . 386189
BY ARC CENTERED AT 1291413 . 404205
TO . 1293948 . 386141
BY STRAIGHT LINE TO 1288689 . 385403
BY ARC CENTERED AT 1286154 . 403467
TO . 1288273 . 385350
BY STRAIGHT LINE TO 1282879 . 384719
BY ARC CENTERED AT 1280760 . 402836
TO . 1282343 . 384664
BY STRAIGHT LINE TO 1277050 . 384203
BY ARC CENTERED AT 1275467 . 402375
TO . 1276974 . 384197
BY STRAIGHT LINE TO 1266567 . 383334
BY STRAIGHT LINE TO 1261754 . 382855
BY STRAIGHT LINE TO 1256845 . 382176
BY STRAIGHT LINE TO 1252082 . 381444
*31BY STRAIGHT LINE TO . 1247120 380489
BY ARC CENTERED AT . 1243670 398400
TO . . 1246626 380401
BY STRAIGHT LINE .. 379947 TO . 1243866 ..
BY STRAIGHT LINE .. 379144 TO . 1240511 ..
BY STRAIGHT LINE .. 378640 TO . 1238894 ..
BY STRAIGHT LINE .. 377218 TO . 1234692 ..
BY ARC CENTERED .. 394497 AT . 1228846 ..
TO . . 1233981 . 376994
BY ARC CENTERED AT . 1225768 . 393281
TO . . 1230677 . 375713
BY STRAIGHT LINE TO . 1229077 . 374980
BY ARC CENTERED AT . 1219065 . 390227
TO . . 1227371 . 373987
BY STRAIGHT LINE TO . 1226185 . 373381
BY STRAIGHT LINE TO . 1227214 . 367277
BY ARC CENTERED AT . 1209227 . 364245
TO . . 1214918 . 346915
BY STRAIGHT LINE TO . 1213304 . 346385
3. The United States is not entitled, as against the State of Louisiana, to any interest in the lands, minerals or natural resources described in paragraph 1 hereof, with the exceptions provided by § 5 of the Submerged Lands Act, 67 Stat. 32, 43 U. S. C. § 1313 (1964 ed.).
4. Pending further order of the Court or agreement of the parties, leases of lands lying partly within the area above described and partly seaward of that area shall be in no way affected by anything contained in this decree, and revenues derived from such leases shall remain subject to impoundment under the Interim Agreement of October 12, 1956, as amended, in the same manner as heretofore.
5. All sums now held impounded by the State of Louisiana or the United States under the Interim Agreement of October 12, 1956, as amended, derived from leases of lands wholly, within areas referred to in paragraph 1 hereof are hereby released to the State of Louisiana absolutely, and the State of Louisiana is relieved of any obligation under said agreement to impound any sums hereafter received by it from leases *32of lands lying wholly within said area and the State of Louisiana is and shall be entitled to lease lands wholly within said areas and to directly receive any sums hereafter derivable therefrom.
6. Nothing in this decree or the proceedings leading to it shall prejudice any rights, claims or defenses of the United States or the State of Louisiana with respect to the remainder of the disputed area or past or future payments derived therefrom or attributable thereto or the operation of the Interim Agreement of October 12, 1956, as amended, with respect to such remaining disputed area and payments. Nor shall anything in this decree nor in the proceedings leading to it prejudice any rights, claims or defenses of the State of Louisiana as to its maritime lateral boundaries with the States of Mississippi and Texas, which boundaries are not at issue in this litigation.
7. The Court retains jurisdiction to entertain such further proceedings, enter such orders and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to its previous orders or decrees herein or to this decree or to effectuate the rights of the parties in the premises.